Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowability
Applicants’ amendment of 10/22/ 2022 is acknowledged and entered. 
Claims 8-16, and 19-23 are pending. Claims 8-11, 14-16 were examined before. New Claims 21-33 that added belong to examined group.  Claims 12-13, 19-20 are withdrawn.

Claims 12-13, 19-20 previously have been withdrawn from consideration as a result of a restriction requirement. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the claims   8-11, 14-16 and 21-23  and claims 12-13, 19-20 as set forth in the Office action mailed on, 4/24/2021 is hereby withdrawn and claims 12-13, 19-20 are hereby rejoined with claims  8-11, 14-16 and 21-23  and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


In a telephone conversation with Chester Moore on 01/28/2022, an agreement was reached to amend claims 1, 23 and to rejoin claims 12-13, 19-20 to place the application in condition for allowance.
Claims 8-16, and 19-23 are allowed  after following examiner amendment:
 	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given by Chester Moore with telephone on 01/28/2022.

EXAMINER’S AMENDMENT
Rewrite claims 8 and 23 as follows:
8.            A nucleic acid sequence encoding a variant of a parent polypeptide which is having at least 90% sequence identity with SEQ ID NO:1 and which comprises a substitution of amino acids N376 and T89, the positions of said amino acids being defined with reference to the amino acid sequence of SEQ ID NO:1, wherein the substitution of amino acid T89 comprises any one of T89I, T89V, T89S, T89M, or T89F.

 having at least 92% sequence identity with the amino acid sequence of  SEQ ID NO:1.

The following is an examiner’s statement of reasons for allowance:

Applicants developed a nucleic acid sequence encoding a variant of a parent polypeptide which is having at least 90% sequence identity with SEQ ID NO:1 and which  Prior art does not anticipates or suggest nucleic acid sequence encoding a variant of a parent polypeptide which is having at least 90% sequence identity with SEQ ID NO:1 and which  As such the nucleic acid sequence encoding a variant of a parent polypeptide which is having at least 90% sequence identity with SEQ ID NO:1 and which
Thus claims 8-16, and 19-23 are allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.

/MOHAMMAD Y MEAH/Examiner, Art Unit 1652

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652